DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 12/28/2020
Claims 7 and 12 are amended.
Claims 8, 9, 13, 14 are cancelled.
Claims 21 – 25 are newly presented.
Claims 7, 10, 11, 12, 15, 16, 21 – 25 are presented for examination.
Claims 21 – 25 are restricted.

Relevant Prosecution History Summary
09/08/2017 Non-Final Rejection: Claims 7 – 16 were rejected under 35 U.S.C. 101.
03/16/2018 Final Rejection: Claims 7 – 15 were rejected under 35 U.S.C. 101.
08/20/2018 Appeal Brief Filed: Grounds of rejection to be reviewed on appeal were claims 7 – 16 under 35 U.S.C. 101.
01/08/2019 Examiner’s Answer to Appeal Brief: claims 7 – 16 were cited as rejected under 35 U.S.C. 101.
07/01/2020 Patent Board Decision: Affirmed rejections under 35 U.S.C. 101.
11/02/2020 Decision on Reconsideration: Affirmed rejection under 35 U.S.C. 101.


Preliminary Note
It is noted that applicant has rewritten claims 7 and 12 to include the limitations of claims 9 and 14, respectively.  The examiner’s answer of January 8, 2019 included a rejection of claims 9 and 14 (see page 3).  The Patent Trial and Appeal Board (PTAB) 

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Election/Restrictions
Newly submitted claims 21 – 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claim 7 is directed to “a computer-implemented method of representing a software application to be coded”. Claim 12 is directed to “a computer-hardware system for representing a software application to be coded”. Therefore both claim 7 and claim 12 is directed towards representing a software application. This is the originally presented species 1. New Claim 21; however, is directed towards “… generating program code for a software application”. Program code generation is a new species 2.

A. INDEPENDENT OR DISTINCT
MPEP 808.01(a) states: 
Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 803 and § 808.02.

MPEP 806.05 states:
Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict or a rejection on the ground of double patenting is whether or not the inventions as claimed are distinct…The inventions are distinct if it can be shown that a combination as claimed:
(A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and
(B) the subcombination can be shown to have utility either by itself or in another materially different combination.



Species 1, being directed towards representing a software application has the utility of representing logical artifacts of the software application allowing the critical information about the application to be described without detailing it down to the implementation level.

Species 2; however, is directed towards generating program code for the software application which is the actual detailing of the application down to the exact implementation level. Therefore the utility of species 1 and 2 is different. Therefore species 1 and 2 accomplish different things.

Further; it is noted that species 1 does not required sub-combinations of species 2 (for example the generating program code among other sub-combinations) and species 2 does not require sub-combinations of species 1 (for example “upon identifying the parameter as external data, taking no further action and proceeding to process a next parameter” among other sub-combinations). Therefore the sub-combinations of the species are not essential. 

B. BURDEN

Species 1 is classified in G06F 8/10 (use of modeling languages such as UML). Species 2 is classified in G06F 8/30 (creation or generation of source code). These are different subclasses and require different search techniques which means that it is not likely that a search in one field will result in finding art pertinent to the other invention.

.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 – 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Response to Arguments
1. The Applicant argues that claims 9 and 14 are not rejected under 35 U.S.C. 101.

Response: This does not appear to be an accurate characterization of the application history. Claims 7 – 16 were clearly rejected in the Office actions dated 09/08/2017, 03/16/2018. Also the Appeal Brief and Examiner’s answer both indicate that claims 7 – 16 were all rejected under 35 U.S.C. 101. In the Patent Board Decision dated 07/01/2020 on page 3, the Board cites the rejected claims as being from the final Office action dated 03/16/2018 at pages 4 – 7. The 03/13/2018 final Office action states that claims 1 – 16 are rejected under 35 U.S.C. 101.

While the Patent Board Decision dated 07/01/2020 at page 3 lists the claims as “7, 8, 10 – 13, 15, and 16”; this appears to be a typographical error because the Office action cited by the Board clearly rejections claims 7 – 16.  This discrepancy was not addressed by the Applicant in the Request for Rehearing dated 08/12/2020 because the listing of claims was not stated and therefore this error appears to be carried through to the Decision on Reconsideration dated 11/02/2020.

Nevertheless; the Board affirmed the rejection of the claim under 35 U.S.C 101 from the final Office action dated 03/16/2018 which were of claims 7 – 16 and include claims 9 and 14. The Board did not reverse the rejection of any claim.

2. The Applicant argues that “the claimed calendar application or graphical user interface thereof are not ‘generic computer components’ (e.g., a processor, memory, storage, etc.).” The Applicant states that “the claims begin by reciting “receiving from a graphical user interface of the calendar application, a request by a user that specifies a period of time to clear event” and that “this does not recite an abstract idea”

Response: The claims do not recite the limitations argued by the Applicant. Therefore the argument is not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

3. The Applicant argues that “the claims next recite ‘searching, by the calendar application and responsive to the request, a calendar data structure associated with the user to detect that the event occurs with the period of time specified by the user” and that this is not practically performed in the human mind.

Response: The claims do not recite the limitations argued by the Applicant. Therefore the argument is not persuasive. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

4. The Applicant argues that “the claims also recite ‘applying, by the calendar application and to the calendar data structure, a selected event clearing technique to the event’ and ‘the selected event clearing technique is an automated programming action” and that this is a “very particular computer data processing operation that is not practically performed in the human mind.”

Response: The claims do not recite the limitations argued by the Applicant. Therefore the argument is not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

4. The Applicant argues that “the final operation recited in the claims is “displaying, with the graphical user interface of the calendar application…” which cannot be performed in the human mind.

Response: The claims do not recite the limitations argued by the Applicant. Therefore the argument is not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore the Applicant’s arguments are not persuasive. 

End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 10, 11, 12, 15, and 16 are rejected under 35 U.S.C. 101 

Claim 7.
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a method/process. Under step 1 of the USPTO’s eligibility analysis, the claimed subject matter falls within one of the four statutory categories of invention because claim 7 recites a method. In particular claim 7 recites a series of steps for representing a software application.

Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.

Claim 7 recites in pertinent part “… identifying data definition classes within the initial UML class diagram; identifying class operations within the initial UML class diagram…”  Identifying these classes and operations are observations or evaluations that can particularly  be performed in the human mind. In particular UML visually describes a program. Therefore a person with an understanding of UML can review the diagram’s visual elements and determine which elements are the data-definition classes, class operations, among other things. The claim does not indicate the size of the program and therefore 

Claim 7 further recites, in pertinent part “… modifying, by a processor, the initial UML class diagram to generate an extended UML class diagram by
applying a data object stereotype to the identified data definition classes, and
applying a program stereotype to the identified class operations;
for each parameter of the identified class operations, identifying whether the parameter is a resource or external data; and…”
The identifying the parameter as a resource or external data is a observation, judgement, or evaluation which a human can perform in their mind. The act of modifying the diagram is also something which a human is capable of imagining in their mind prior to making any such modifications, for example, with the assistance of pencil and paper. A human is capable of considering mentally changes they intend, want or need to make to a depiction/diagram. In light of the instant specification paragraph 57 the application of data and program stereotypes may encompass a person performing the claimed steps mentally with the assistance of pencil and paper. 

Claim 7 further recites, in pertinent part “… upon identifying the parameter as external data, taking no further action and proceeding to process a next parameter…”  which is also an observation, evaluation, or judgement which can be performed in a human mind because a human mind is capable of judging whether or not a parameter is external data.

Claim 7 further recites, in pertinent part “…the data definition classes represent logical data, and
the class operations represent programs…” is merely a characterization of classes.

It is noted that the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another.

In the claim, the recited modifications to the diagram essentially convert a UML diagram to another UML diagram (i.e., the extended UML diagram) and while a computer could be used to make such diagrammatic modifications, a human is capable of imagining such changes to a diagram.

Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
In claim 7, the additional elements are (1) “receiving an initial UML class diagram modelizing the software application” and (2) a processor to modify “the initial UML class diagram to generate an extended UML class diagram.”

The Guidance explains that a series of data gathering steps that collect a necessary input for an abstract idea can be insignificant extra-solution activity in Step 2A. Guidance, 84 Fed. Reg. at 56 (citing OIP techs., Inc. v Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Similarly, the receiving step recited in claim 7 is claimed generically. In the context of claim 7 as a whole, the UML diagram is a necessary input to the rest of the method. So the receiving step here is insignificant extra-solution activity and does not indicate that the judicial exception is integrated into a practical application.

While an additional element may integrate a judicial exception into a practical application when, for example, the “additional element implements a judicial exception with, or by use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”  Guidance, 84 Fed. Feg. at 55; in the instant claims this is not the situation because Claim 7 lacks such a machine. Claim 7 does not recite any details about the processor. Rather, the recited processor encompasses a general-purpose processor that simply executes the mental process described above. A general-purpose processor that merely executes the judicial exception is not a particular machine. See Ultramerical, Inc. V. Hulu, LLC, 772 F.3d 709, 716 – 17 (Fed. Cir. 2014), cited in MPEP 2106.05(b)(1). The claims processor is used as a tool to perform an otherwise mental process. Thus, the processor limitation does not indicate that the judicial exception is integrated into a practical application.


With regard to the combination; the claim merely modifies the diagram and modifying the diagram is part of the mental process. Even when viewed in combination, the additional elements do no more than automate the mental process. There is no change to the processor or other technology other than automating the abstract idea. Therefore claim 7 does not improve computer technology or functionality in a way that indicates that the recited judicial exception is integrated into a practical application. 

Thus the claim is directed to the judicial exception.

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?


Of relevance to the step of receiving is OIP Techs., the Federal Circuit determined that “routing data-gathering” was a well-understood, routine, and conventional activity. 788 F.3d at 1363; see also Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fe. Cir. 214). In claim 7, the received step merely collects the data for the remaining steps. An architect can simply use a computer to read the data into a software program. See Spec at paragraph 48 cited in the final Office action. Here, the specification indicates that the receiving step is routine data gathering. Thus, the receiving step is well-understood, routine, and conventional.

Also, using a computer “only for the most basic function, the performance of repetitive calculations” may not impose meaningful limits on the claim’s scope. Bancorp Servs. v. Sun Life Assurance Co. of Can. (U.S),  687 F .3d 1266, 1278 (Fed. Cir. 2012). Similarly MPEP instructs examiners that courts recognize that using a computer for performing repetitive calculations may be well-understood, routine, and conventional when claimed generically. MPEP 2106.05d(d) (II)(ii). Here; the processor is generic. The processor merely executes the abstract idea. The specification indicates that the claim may be embodied as a program executing on a computer. Spec 24, 35, 48. These paragraphs indicate that the processor is part of the general-purpose computer. Therefore the recited processor is well-understood, routine, and conventional.

Therefore the claim does not provide an inventive concept.

Claim 10.
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a method/process.
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. Claim 10 recites, in pertinent part, “the procedural language is COBOL.” Such limitation does not add any additional steps to the claim. The limitation merely characterizes the type of procedural language. This merely generally links the claim to a type of procedural language.
Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The limitation merely characterizes the procedural language but this does not add any additional elements because the procedural language already existed as part of the abstract idea.

Claim 11. 
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a method/process.
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. The claim recites, in pertinent part, “Further comprising using the extended UML class diagram to create program code in the procedural language” which is a translation a diagram/visual image into a 
Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The limitation is not significantly more than the abstract idea. It is noted that the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another.


Claim 12.  
Step 1: Does the claim fall within a statutory category of invention?
Yes. The claim recites “a computer-hardware system”. Under step 1 of the USPTO’s eligibility analysis, the claimed subject matter falls within one of the four statutory categories of invention because claim 12 recites a system. In particular claim 12 recites a system for representing a software application.

Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
Yes. The claim recites a mental process.

Claim 12 recites, in pertinent part: “… receiving an initial UML class diagram modelizing the software application; identifying data definition classes within the initial UML class diagram; identifying class operations within the initial UML class diagram…” which are observations, judgements, and evaluations made about a diagram/image that can be performed in the human mind. In particular UML visually describes/depicts a program and a person with an understanding of UML can review the diagram’s visual elements and determine which elements are the data-definition classes, class operations, among other things. The claim does not indicate the size of the program being depicted and therefore might simply be a single command. This would be particularly easy for a human to perform in their mind.

Claim 12 further recites: “… modifying… the initial UML class diagram to generate an extended UML class diagram by applying a data object stereotype to the identified data definition classes, and applying a program stereotype to the identified class operation; for each parameter of the identified class operation, identifying whether the parameter is a resource or external data; and…” The identifying the parameter as a resource or external data is a observation, judgement, or evaluation which a human can perform in their mind. The act of modifying the diagram is also something which a human is capable of imagining in their mind prior to making any such modifications, for example, with the assistance of pencil and paper. A human is capable of considering mentally changes they intend, want or need to make to a depiction/diagram. In light of the instant specification paragraph 57 the application of data and program stereotypes may encompass a person performing the claimed steps mentally with the assistance of pencil and paper.

Claim 12 further recites “upon identifying the parameter as external data, taking no further action and proceeding to process a next parameter” which is also an observation, evaluation, or judgement which can be performed in a human mind because a human mind is capable of judging 

Claim 12 further recites, in pertinent part “…the data definition classes represent logical data, and
the class operations represent programs…” is merely a characterization of classes.

It is noted that the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another.

In the claim, the recited modifications to the diagram essentially convert a UML diagram to another UML diagram (i.e., the extended UML diagram) and while a computer could be used to make such diagrammatic modifications, a human is capable of imagining such changes to a diagram.

Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?

In claim 12, the additional elements are (1) a computer-hardware system for representing a software application to be coded in a procedural language, comprising a processor, wherein the processor is configured to perform” and (2) “receiving an initial UML class diagram modeling the 

With regard to additional element (2); The Guidance explains that a series of data gathering steps that collect a necessary input for an abstract idea can be insignificant extra-solution activity in Step 2A. Guidance, 84 Fed. Reg. at 56 (citing OIP techs., Inc. v Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Similarly, the receiving step recited in claim 7 is claimed generically. In the context of claim 7 as a whole, the UML diagram is a necessary input to the rest of the method. So the receiving step here is insignificant extra-solution activity and does not indicate that the judicial exception is integrated into a practical application.

With regard to additional elements (1) and (3) these merely recite generic computer hardware at a high level of generality and only recites the computer elements as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application.

While an additional element may integrate a judicial exception into a practical application when, for example, the “additional element implements a judicial exception with, or by use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”  Guidance, 84 Fed. Feg. at 55; in the instant claims this is not the situation because Claim 7 lacks such a machine. Claim 7 does not recite any details about the processor. Rather, the recited processor encompasses a general-purpose processor that simply executes the mental process described above. A general-purpose processor that merely executes the judicial exception is not a particular machine. See Ultramerical, Inc. V. Hulu, LLC, 772 F.3d 709, 716 – 17 (Fed. Cir. 2014), cited in MPEP 2106.05(b)(1). The 

With regard to the combination; the claim merely modifies the diagram and modifying the diagram is part of the mental process. Even when viewed in combination, the additional elements do no more than automate the mental process. There is no change to the processor or other technology other than automating the abstract idea. Therefore claim 7 does not improve computer technology or functionality in a way that indicates that the recited judicial exception is integrated into a practical application.

Thus the claim is directed to the judicial exception.

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed in Step 2A, Prong Two, claim 12’s additional elements are (1) a computer-hardware system for representing a software application to be coded in a procedural language, comprising a processor, wherein the processor is configured to perform” and (2) “receiving an initial UML class diagram modeling the software application” and (3) modifying “by a processor” the initial UML class diagram to generate an extended UML class diagram.

Of relevance to the step of receiving is OIP Techs., the Federal Circuit determined that “routing data-gathering” was a well-understood, routine, and conventional activity. 788 F.3d at 1363; see also Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fe. Cir. 214). In claim 7, the received step merely collects the data for the remaining steps. An architect can simply use a 

Also, using a computer “only for the most basic function, the performance of repetitive calculations” may not impose meaningful limits on the claim’s scope. Bancorp Servs. v. Sun Life Assurance Co. of Can. (U.S),  687 F .3d 1266, 1278 (Fed. Cir. 2012). Similarly MPEP instructs examiners that courts recognize that using a computer for performing repetitive calculations may be well-understood, routine, and conventional when claimed generically. MPEP 2106.05d(d) (II)(ii). Here; the processor is generic. The processor merely executes the abstract idea. The specification indicates that the claim may be embodied as a program executing on a computer. Spec 24, 35, 48. These paragraphs indicate that the processor is part of the general-purpose computer. Therefore the recited processor is well-understood, routine, and conventional.

Therefore the claim does not provide an inventive concept.

Claim 15.

Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a system.
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The limitation merely characterizes the procedural language but this does not add any additional elements because the procedural language already existed as part of the abstract idea.


Claim 16.
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a system
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. The claim recites, in pertinent part, “using the extended UML class diagram to create program code in the procedural language” which is a translation a diagram/visual image into a written description. This however, does not effect a transformation or reduction of a particular article to a different state or thing because they are representations or ways of thinking about software. 

While the claim recites “wherein the processor is further configured to perform” this merely uses the computer as a tool as such limitations are not indicative of a particular application.

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The claim does not have additional elements which are significantly more than the abstract idea.
While the claim recites “wherein the processor is further configured to perform” this merely uses the computer as a tool and such limitations are not indicative of significantly more. 

While the claim recites “using the extended UML class diagram to create program code in the procedural language” It is noted that the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127